Citation Nr: 0844570	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 12, 1998 
for the grant of special monthly compensation for loss of use 
of both feet


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC), which granted entitlement to special monthly 
compensation based on loss of use of both feet, effective 
October 12, 1998.  The veteran filed a timely appeal with 
respect to that date.

In November 2008, the veteran appeared before the undersigned 
Veterans Law Judge in a Travel Board hearing in St. 
Petersburg to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.  
At that time, the Board also took testimony on the issue of 
entitlement to service connection for bilateral hearing loss.  
A thorough review of the claims file, however, reveals that a 
substantive appeal was not received on this claim.  
Therefore, the Board does not have jurisdiction over the 
issue.

Also in November 2008, the Board granted the appellant's 
motion to advance the case on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2008).


FINDINGS OF FACT

1.  On February 4, 1982, the veteran submitted an informal 
claim for an increased rating for his bilateral leg 
disability, which remained unadjudicated.

2.  At the time of the veteran's informal claim, he had no 
remaining effective function of his feet due to the severity 
of his bilateral leg disability.




CONCLUSION OF LAW

The criteria for an effective date of February 4, 1982, for 
the grant of special monthly compensation for loss of use of 
both feet have been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2008).  As will be discussed below, the 
Board finds that the evidence supports a grant of the benefit 
sought on appeal; therefore, a discussion of whether VA met 
these duties is not needed, as no prejudice can flow to the 
veteran from a full grant.  

In order to fully explain the current decision on appeal, a 
brief recitation of the history of the veteran's service-
connected leg disabilities is required.  Service connection 
for bilateral varicose veins was granted by rating decision 
dated in November 1964, effective from November 1963.  The 
rating was established under 38 C.F.R. § 4.104, Diagnostic 
Code 7120.  On January 11, 1998, the veteran was in receipt 
of the maximum schedular rating of 60 percent for bilateral 
varicose veins pursuant to that code.  Section 4.104, 
however, was amended on January 12, 1998, to provide for a 
maximum 100 percent rating for varicose veins of each leg 
manifested by massive board-like edema with constant pain.  
By rating action dated in May 1999, the veteran was granted 
separate 100 percent schedular disability ratings for 
recurrent varicose veins with deep vein thrombosis of each 
leg.  These ratings were made effective from July 13, 1998, 
the date of his admission to a VA hospital with the required 
symptoms.  That decision also denied special monthly 
compensation (SMC) for loss of use of the legs. 

The veteran appealed the effective date of the grant as well 
as the denial of SMC.  In reference to the effective dates, 
he contended that the 100 percent ratings under Diagnostic 
Code 7120 should be effective from January 12, 1998, the date 
of the liberalizing law.  He also argued in essence that the 
RO committed clear and unmistakable error (CUE) in all prior 
rating decisions which did not consider 100 percent ratings 
under Diagnostic Code 7121, the code for phlebitis or 
thrombophlebitis.  By decision in November 2005, the Board 
granted the SMC claim.  It also remanded the effective date 
claims, so that the agency of original jurisdiction could 
adjudicate the intertwined CUE claim.  

While on remand, the AMC promulgated a rating decision in 
April 2006 which found CUE in the failure to adjudicate a 
February 1982 claim for an increase.  It granted the 
veteran's claim for earlier effective dates for the grant of 
separate 100 percent ratings, establishing an effective date 
of February 4, 1982, thus satisfying the veteran's appeal.  

The April 2006 rating decision also implemented the Board's 
November 2005 decision that granted SMC for loss of use of 
the feet, establishing an effective date of October 12, 1998.  
This date was chosen as it was the date of the VA examination 
that found recurrent varicose veins of both legs, with a 
history of numerous occasions of phlebitis and edema.  The 
examining physician indicated the consideration of below the 
knee amputations.  The veteran filed a timely appeal with 
respect to the effective date of the grant of SMC.  That is 
the appeal currently before the Board.  The veteran argued in 
his hearing before the undersigned that the grant of SMC 
should coincide with the date of the grant of the separate 
100 percent ratings in February 1982, as that is when he had 
established loss of use.

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) or a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  

A "claim" is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

In the veteran's February 1982 informal claim, he reported 
that his condition had gotten progressively worse and that he 
was submitting a physician's statement indicating that he 
could no longer work.  He requested a total rating at that 
point.  As explained above, a total rating for each leg has 
been granted from this 1982 date, as it was an unadjudicated 
claim.  The questions, therefore, are first, whether this 
informal claim for an increase can be treated as including a 
claim for SMC, and second, if it can, whether the veteran's 
level of disability met the requirements for SMC at that 
time.  

On the first question, the United States Court of Appeals for 
the Federal Circuit has emphasized that VA has a duty to 
fully and sympathetically develop a veteran's claim to its 
optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  This duty requires VA to "determine all potential 
claims raised by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).  In fully and 
sympathetically reviewing the evidence in this case, the 
Board finds that the veteran's February 1982 claim reasonably 
raises the issue of SMC for loss of use of both feet, as he 
claimed a progressive worsening of his bilateral leg 
disability, preventing him from using his legs to work, and 
specifically requested a total rating because of that 
severity.  Thus, the first question is answered in the 
positive.

Regarding the second question, special monthly compensation 
is payable under 38 U.S.C.A. § 1114(l) for the anatomical 
loss or loss of use of both feet.  Loss of use of a hand or 
foot will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below elbow or knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, and whether it could be accomplished 
equally well by an amputation stump with prosthesis.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(a)(2) and (b)(1).

Accompanying the veteran's February 1982 claim was a November 
1981 physician's statement, which referred back to a prior, 
December 1980 statement by the same physician, finding that 
it still accurately reflected the veteran's then-present 
clinical status and that there had been no noticeable change.  
The December 1980 statement is of record, and described the 
veteran's very marked varicose veins from his feet to his 
groin as markedly tortuous, bulging, and tender.  The veins 
remained excessively engorged upon both prolonged sitting and 
standing, greatly restricting the veteran's range of 
activities.  The physician specifically stated that he had 
medically advised the veteran against any activity involving 
long periods of sitting or standing.  He further advised that 
there was no possibility at present or foreseeably for the 
veteran entire future for him to maintain any type of job 
because of the severity of his leg disability.  

In his November 1981 statement, the physician further 
remarked that the veteran's disability was continuously and 
markedly symptomatic without reasonable expectation of 
improvement.  He considered surgical treatment (short of 
amputation) to alleviate the symptoms of his exuberantly 
excessive bulging, tortuous, and painful varicose veins; 
however, such surgery was found to be not possible, due to 
the veteran's other comorbidities.  In short, the veteran was 
extremely limited, due to his inability to remain in a 
standing or sitting position.

Based on this evidence which was submitted with the February 
1982 claim for an increase, it is found that the veteran had 
no remaining effective function of his feet due to the 
severity of his bilateral leg disability.  Notably, his 
symptoms were such that he was medically advised against 
standing for any period of time.  As the claim has been 
pending since that time, an effective date of February 4, 
1982 is appropriate for the grant of SMC based on loss of use 
of both feet.  


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date of February 4, 1982 for the 
grant of special monthly compensation for loss of use of both 
feet is granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


